430 F.2d 1179
Henry Cook SALISBURY, Appellant,v.T. Ralph GRIMES, Sheriff of Fulton County, Georgia, Appellee.
No. 26179.
United States Court of Appeals, Fifth Circuit.
October 8, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Frank A. Hooper, Judge.
Albert M. Horn, Glenn Zell, Atlanta, Ga., for appellant.
Lewis R. Slaton, Sol. Gen., J. Robert Sparks, J. Walter LeCraw, Tomy H. Hight, Asst. Sols. Gen., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK and INGRAHAM, Circuit Judges.

BY THE COURT:

1
It is ordered that the judgment of the District Court is vacated and the case is remanded to the District Court with directions to dismiss the cause as moot.